EXHBIIT 10.1




Consulting Agreement between John E. Nohren, Jr. and Innova Pure Water, Inc.




For services rendered and to be performed in a consulting – management role
Innova will retain John Nohren for a period of one year during which time Nohren
will provide management, technical, and marketing/sales assistance, and in
particular, with key accounts such as Rubbermaid and Nikken. In addition Nohren
will oversee technology and product development to the degree possible.




One of his principal assignments will be the transfer of know-how, product and
technical knowledge to individuals that will be hired to take over the various
aspects of the business; to make them as competent as possible, to render his
continuation in the roles assigned unnecessary.




Mr. Nohren will be compensated at the rate of five percent (5%) on sales with
which he is directly involved. He will also receive a five percent (5%) royalty
on patented products, which issue after June 29, 2005 of which he was or is an
inventor.




 Mr. Nohren will receive a minimum of $120,000 for the year’s effort, against
which all commissions and royalties due will be applied. Said payment will be on
a bi-monthly basis, in arrears, with the initial $5,000.00 to be paid on October
1, 2006 and further payments of $5,000.00 being paid on the 1st and 15th days of
each succeeding month thereafter until paid.




Mr. Nohren will be reimbursed for normal expenses incurred on behalf of Innova,
with expense reports and receipts to be tendered monthly. When travel is
contemplated an itinerary will be submitted for approval in writing




Related to additions to the product line, and patent opportunities, Mr. Nohren
shall maintain a prioritized list, which will be adjusted quarterly, together
with the market potential for each recommended product.




A budget and development program will be submitted for those products (in
sequential order as appropriate) to be developed. A similar budget will be
requested to proceed on the development of patents to cover new technology or
products. This will include a potential market assessment and the anticipated
return on investment.




Patent applications initiated by Mr. Nohren, and approved by Innova, will be
paid for by Innova. When the patent is issued it will be licensed to Innova by
Mr. Nohren.  Should Innova fail to commercialize products covered under the
patent within six years of the initial application; the patent reverts back to
Mr. Nohren or his estate at their election. Prior to selling or licensing the
patent to a third party by Nohren or his estate, Innova shall have the right of
first refusal within a forty-five day period subsequent to notification.




At the end of the initial year, or such time as Mr. Nohren or Innova choose not
to maintain the above relationship, commissions on the accounts he developed
will continue for two years. At this time the royalty to be received by Mr.
Nohren will be reduced to three percent (3%) of the sale price received by
Innova, net of returns and allowances. The three percent (3%) royalty will
continue over the life of the patents within which he is a named inventor with
payment to him or his estate, as may be directed, on a quarterly basis.




Mr. Nohren agrees that he will immediately submit his resignation from the Board
of Directors of Innova Pure Water, Inc. and further agrees that he will accept
an appointment to the Advisory Board of Innova, and serve as its Chairman during
the initial year, with the understanding that such membership and position on
the Advisory Board carries no personal liability and does not make him an
“insider” to Innova, as defined by securities laws and regulations.  If Mr.
Nohren determines that such service would make him an “Insider”, Innova will
immediately release him from his commitment to such service.




Mr. Nohren will also be permitted to liquidate Innova stock, which he currently
owns, at a price of $0.25 or greater under rule 144, or in such a manner as to
not adversely effect the market. At anytime that personal reasons necessitate
the liquidation of a large block of stock, Innova and/or its officers and
directors will be so notified and provided the opportunity by means of a right
of first refusal to acquire any such block under terms that the Nohren interests
deem equal to third party sales.




Mr. Nohren may elect to be paid through his LLC, (In-Tec Water Products) which
would be the named contractor in conjunction with Mr. Nohren. During the period
of involvement with Innova Pure Water, Inc., In-Tec will have no clients other
than Innova, but may be used as a vehicle to obtain sales for Innova.




This agreement will be under the jurisdiction of the State of Florida Courts
applying Florida law.




Agreed to by:

Agreed to by:




/s/   John E. Nohren, Jr.

Innova Pure Water, Inc.

John E. Nohren, Jr.




By: /s/   David Zich

David Zich, President

Dated: September 13, 2006

Dated: September 13, 2006








